 

             
Confidential Materials omitted and filed separately with the
       
Securities and Exchange Commission. Asterisks denote omissions.
           
Exhibit 10.1



May 7, 2007 

SUPPLY AGREEMENT


Moss, Inc.
IDEXX Operations, Inc.
P.O. Box 189
One IDEXX Drive
Pasadena, MD  21123-0189
Westbrook, ME  04092
(“Moss”)
(“IDEXX”)



IDEXX desires to purchase from Moss certain chromogen substrates to be
incorporated into various of IDEXX’s veterinary diagnostic products.  Moss
hereby agrees to provide IDEXX with such chromogen substrates described below in
such quantities as IDEXX may order from time to time on the following terms and
conditions:


PRODUCTS:
The chromogen substrates described and in conformity with the specifications on
Schedule A (the “Products”).  This Agreement and Schedule A may only be amended
by the parties’ mutual agreement.  The parties acknowledge that the terms and
conditions of this Agreement and the quantities of the Products purchased by
IDEXX hereunder shall be treated as confidential information pursuant to the
confidential disclosure agreements previously entered into by the parties on
March 1, 2001.



PRICING:
As set forth on Schedule B.  Prices are fixed through 31 December
2008.  Thereafter, Moss shall notify IDEXX in writing at least 120 days before
each subsequent calendar year of any changes in the prices of Products;
provided, however, that in no event shall Moss increase prices in any given
calendar year greater than [**]%.



Payment terms shall be net thirty (30) from the date IDEXX receives Moss’
invoice.


SHIPPING:
Shipping terms are F.O.B. Moss’ facility in Hanover, Maryland.  Title to and
risk of loss for Products shall pass to IDEXX upon delivery to the carrier
(specified by IDEXX) at Moss’ facility in Hanover, Maryland.  Moss shall
cooperate with IDEXX in the documentation and proof of loss claims presented by
IDEXX to the appropriate carrier and/or insurer.



Moss shall pack and ship Products in the manner described on Schedule A, and
otherwise consistent with Moss’ usual practices, which shall be at least
reasonably satisfactory to ensure that the Products are received by IDEXX
undamaged.  Costs of packing are included in the Prices set forth on Schedule B.



SPECIFICATIONS
AND VALIDATION:
As set forth on Schedule A, as may be amended from time to time by the parties’
mutual agreement.




 
Moss shall not change the specifications attached hereto as Schedule A, without
Moss providing IDEXX at least 12 months’ prior written notice (any such notice,
a "Products Change Notice"), unless a shorter time frame can be mutually agreed,
in order to permit IDEXX to evaluate such proposals and to verify that
regulatory, performance and quality criteria will be satisfied.  IDEXX shall
have the right to approve or disapprove all proposed changes before the
incorporation of such changes into the Products.  In the course of IDEXX’s
evaluation of such change, IDEXX shall promptly notify Moss of any test result
that indicates such change will fail to meet any such criteria.  Upon written
approval by IDEXX of changes in the specifications described in a Products
Change Notice, the approved changes shall be deemed to be incorporated in
Schedule A.

 
 
 

--------------------------------------------------------------------------------

 
 
QUALITY:
In order to ensure quality and resolve any issues that may arise with the
Products, Moss shall permit IDEXX access to Moss’ facilities as described in
Schedule C.



ORDERS:
IDEXX shall order Products from Moss by written purchase orders ("Orders"),
stating the number of Products ordered , one or more scheduled delivery dates
(which shall be not less than 30 days after order date), and one or more
delivery destinations.  Each Order shall be accompanied by the then current
version of the agreed specifications.  Moss shall accept and fill all Orders for
Products placed under this Agreement that specify delivery dates within the Term
and that conform to the preceding sentence and acknowledge such acceptance in
writing within 5 days after receipt of the Order.



[**].


FORECASTS:
IDEXX shall furnish to Moss not less than 30 days before the commencement of
each calendar quarter during the term of this Agreement a forecast of the
quantity of the Products for which IDEXX expects to submit Orders in such
calendar quarter and the three succeeding calendar quarters.  Each such forecast
after the first shall update and replace prior forecasts as to the calendar
quarters covered by such prior forecasts.  It is understood that such forecasts
are merely estimates and are not to be considered Orders.



LOT ACCEPTANCE:


A.            As soon as such is available, Moss shall ship to IDEXX a sample
(the "Sample") of each manufacturing lot from which an order of [**] (Part Nos.:
23-08303-00 and 23-01788-00) is to be filled.  All quantities represented by the
Sample shall be included in any invoice that Moss provides to IDEXX relating to
such lot of Products.  IDEXX shall use such Sample for the purpose of subjecting
it to inspection and performance testing.  IDEXX shall have a maximum of [**]
business days from receipt of a Sample to complete such testing and notify Moss
in writing of acceptance or rejection of the Sample.  If IDEXX does not deliver
such written notice to Moss within such [**] business day period, Moss shall be
authorized to ship the Product in accordance with the Orders. If IDEXX notifies
Moss that IDEXX has rejected the Sample, Moss shall, within twenty business
days, replace the rejected Product and submit a new Sample to IDEXX for testing.


B.            Moss shall perform the in-process Product inspection and testing
procedures developed pursuant to Schedule C to this Agreement on the [**]
Products (Part Nos.: 02-07209-00, 02-07701-00 and 02-07510-00) ordered by
IDEXX.  Before shipping any Product, Moss shall supply IDEXX with documentary
evidence of such testing and the results thereof in the format agreed upon by
the parties pursuant to Schedule C.
 
 
 

--------------------------------------------------------------------------------

 


TERM:
The date of this Agreement through termination by either party by providing
written notice of termination not less than 24 months’ prior to the effective
date of such termination.



ESCROW:
Moss hereby agrees to deposit copies of Moss’ manufacturing information relating
to the Products (as such documentation currently exists) with Iron Mountain
Intellectual Property Management, Inc. (the “Escrow Agent”) for the Escrow Agent
to keep in confidence and to be released to IDEXX solely upon the occurrence of
certain triggering events as more particularly described below.  Moss further
agrees to update its deposit of such information from time to time as required
so that the information on deposit with the Escrow Agent is complete, current
and accurate.  Upon Moss depositing its manufacturing information with the
Escrow Agent, or upon Moss’ updating of such manufacturing information
thereafter, IDEXX’s operations manufacturing manager, technical support manager
or quality support manager ([**]) shall have the opportunity to review such
manufacturing information to verify that such information is in a form that
would allow IDEXX to use such information to manufacture the Products upon the
occurrence of one of the triggering events discussed below.  Prior to its review
of any manufacturing information (either upon initial deposit or the updating of
such information), IDEXX shall provide Moss with the name of the person who
shall conduct such review.  Representatives from Moss shall have the right and
opportunity to be present for the duration of such review.  Following such
review, Moss’ manufacturing documents shall be immediately placed in the
possession of the Escrow Agent and shall not be viewed again by anyone at IDEXX
unless and until the occurrence of one of the triggering events listed below.



IDEXX and Moss agree that the Escrow Agent shall be only be permitted to release
Moss’ manufacturing documents to IDEXX upon the occurrence of one of the
following triggering events: (i) Moss or a successor in interest to Moss by
merger, by operation of law, assignment, purchase or otherwise, ceases to
provide the Products to IDEXX, (ii) Moss has a receiver, administrator or
liquidator appointed to the whole or any substantial part of its assets or if an
order is made or a resolution passed for the winding up of Moss which is not
revoked within thirty (30) days, (iii)  Moss fails, for any reason, including on
account of an event of force majeure as described below, to deliver on a timely
basis all quantities of Products ordered pursuant to one or more valid orders
placed in compliance with the terms of this Agreement, which failure continues
for a period of [**] days; (iv) Moss fails, for any reason, including an event
of force majeure, to deliver Products which conform to the applicable
specifications, which failure is not corrected within [**] days after notice
thereof; or (v) any other event occurs, including an event of force majeure,
which renders Moss incapable of supplying Product to IDEXX pursuant to this
Agreement if it reasonably foreseeable that such inability shall continue for
[**] days or more.  Upon the occurrence of any of the triggering events
described above, IDEXX agrees to use Moss’ manufacturing information only for
its own internal purposes and to utilize strict security measures to keep such
information confidential.
 
 
 

--------------------------------------------------------------------------------

 


In the event that a triggering event occurs and IDEXX commences manufacture of
the Products as set forth above, IDEXX shall pay Moss a royalty of [**]% of the
price per Product set forth on Schedule B.  Further, in the event that a
triggering event occurs and IDEXX commences manufacture of the Products as set
forth above, Moss shall make its employees available to IDEXX, at IDEXX’s
expense, to assist IDEXX with its commencement of manufacturing the Product,
under the condition that those Moss employees are not involved in manufacturing
the Products at Moss’s facilities.  If and when Moss regains its ability to
manufacture IDEXX’s requirements of the Products, IDEXX shall cease
manufacturing the Products for itself, shall destroy all copies of such
manufacturing documents (whether in hard copy or electronic form) and shall
return Moss’ original manufacturing documents into escrow with the Escrow Agent
and provide Moss with written certification that it has done so.  In addition,
if and when Moss regains its ability to manufacture IDEXX’s requirements of the
Products, Moss shall purchase from IDEXX, at cost, all of the unused raw
materials that IDEXX purchased to manufacture the Products, provided however
that Moss shall not be required to purchase any amounts of raw materials in
excess of those necessary to create [**] liters of the Product.  All unused raw
materials that are purchased by Moss from IDEXX must meet Moss’s raw materials
specifications.  If the raw materials to be purchased do not meet Moss’s
specifications, Moss will not be required to purchase such raw materials.


Upon termination or expiration of this Agreement, the Escrow Agent shall return
all of Moss’ manufacturing documents to Moss, or at Moss’ request, the Escrow
Agent shall destroy such information and certify to Moss in writing that it has
done so.


WARRANTY:
Moss warrants to IDEXX that it shall produce the Products in conformity to the
specifications set forth on the attached Schedule A.  In the event that any
Products delivered to IDEXX do not, conform to such specifications, Moss agrees
to replace such Products at no cost to IDEXX.



Throughout the term of this Agreement, Moss shall maintain commercial general
liability insurance covering Moss’activities under this Agreement, with a
coverage limit of not less than US $[**] million Moss shall provide IDEXX with a
certificate evidencing its respective insurance coverages as IDEXX shall request
from time to time.


MISCELLANEOUS:
This Agreement shall be governed by the laws of the State of (Maryland) and
cannot be modified except in writing signed by authorized representatives of
both parties.



This Agreement, which includes the confidential disclosure agreements previously
signed by the parties on March 1, 2001 (the term of which extends through 2026
and which is unaffected by this Agreement) constitutes the entire agreement
between the parties with respect to the subject matter hereof and, other than as
set forth herein to the contrary, supersedes all prior agreements and
negotiations relating to the subject matter hereof.


Any term or condition set forth in any document provided by either party to the
other, included IDEXX’s terms and conditions of purchase and Moss’ terms and
conditions of sale, which is in any way different from, inconsistent with or in
addition to the terms and conditions set forth herein will not become a part of
this Agreement or be binding on either party.
 
 
 

--------------------------------------------------------------------------------

 


Each party to this Agreement shall comply with all applicable laws and
regulations relating to the Products and their respective performance under this
Agreement.


Neither party may assign this Agreement or any of the rights or obligations
hereunder, or subcontract performance, without the prior written consent of the
other party, except that either party may assign this Agreement to any
affiliate, or to any person or entity that acquires all or substantially all of
such party’s assets or business, provided that any such successor or assignee
agrees to perform and assume such party’s duties under this Agreement.


If any provision of this Agreement is held by a court of competent jurisdiction
to be unenforceable because it is invalid or in conflict with any law of any
relevant jurisdiction, the validity of the remaining provisions shall not be
affected.


Any controversy or claim arising out of or relating to this agreement, or the
breach thereof, shall be settled by arbitration conducted in the state of
Maryland and administered by the American Arbitration Association under its
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.


The waiver by either party of a breach or a default of any provision of this
Agreement by the other party shall not be construed as a waiver of any
succeeding breach or default of the same or any other provision, nor shall any
delay or omission on the part of either party to exercise or avail itself of any
right, power or privilege that it has or may have hereunder operated as a waiver
of any right, power or privilege by such party.


Please indicate your acceptance of this Agreement by signing one copy and
returning it to the address above:


MOSS, INC.
 
IDEXX OPERATIONS, INC.
         
/s/ Richard L. Guertin
 
/s/ Jon Ayers
         
Name:
Richard L. Guertin
 
Name:
Jon Ayers
 
Title:
Chairman and CEO
 
Title:
Chairman, President and CEO
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A


Products Description and Specifications



General Products Description:


23-08303-00
one part [**] substrate specifically for [**]

23-01788-00
one part [**] substrate specifically for [**]

02-07209-00
[**] one part substrate for use in [**]

02-07701-00
[**] one part substrate for use in [**]

02-07510-00
[**] substrate for alkaline phosphatase



Products Specifications:


See attached.


[**]


A total of eight pages were omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE B


Price and Packaging


2006 Per-Product Price:


23-08303-00
$[**]/Lt with a minimum order of [**] liters

23-01788-00
$[**]/Lt with a minimum order of [**] liters

02-07209-00
$[**]/[**] ml bottle minimum order of [**] bottles

02-07701-00
$[**]/[**] ml bottle minimum order of [**] bottles

02-07510-00
$[**]/[**] ml fill minimum order of [**] bottles



2007 and 2008 Per-Product Price:


23-08303-00
$[**]/Lt with a minimum order of [**] liters

23-01788-00
$[**]/Lt with a minimum order of [**] liters

02-07209-00
$[**]/[**] ml bottle minimum order of [**] bottles

02-07701-00
$[**]/[**] ml bottle minimum order of [**] bottles

02-07510-00
$[**]/[**] ml fill minimum order of [**] bottles



Packaging:
23-08303-00
sample; [**] Lt cubitainer, minimum [**] liter fill.  Bulk; [**] Lt cubitainer

23-01788-00
sample; [**] Lt cubitainer, minimum [**] liter fill.  Bulk; [**] Lt cubitainer

02-07209-00
Brown, polyethylene [**] ml bottle, unlabeled

02-07701-00
Brown, polyethylene [**] ml bottle, unlabeled

02-07510-00
Brown, polyethylene [**] ml bottle, unlabeled

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE C


Validation, In-process Testing, IDEXX Test and Acceptance and Facility Access


In-process Testing:


IDEXX and Moss  have agreed to the Product Control Plan set forth at Schedule D
which shall document the in-process control strategy for on-going specification
compliance.  The Product Control Plan shall be revision controlled.  The parties
may agree to changes to the Product Control Plan from time to time to ensure
quality of Products and conformity with applicable specifications, and otherwise
as new monitoring methodologies become available or new standards are generally
adopted in the industry.  Each revision of the Product Control Plan shall be
dated and approved in writing by IDEXX and Moss.


IDEXX Access to Moss Facilities:


In the event that IDEXX experiences recurring, emergent defects or anomalies in
the IDEXX products in which the Products are incorporated, the proper
investigation of which warrants and necessitates raw material root cause
evaluation by IDEXX, Moss shall grant IDEXX access to its US manufacturing
facility or facilities that manufacture the Products (“Facilities”) for the
purpose of auditing Moss’ processes and quality to discover any such quality or
process issues.  Such IDEXX access by Moss shall be subject to the following
limitations:


 
a)
The date and time of such access shall be mutually agreed upon with at least 2
weeks prior notice and shall take place within Moss’ normal business hours;



 
b)
IDEXX shall present Moss with the name(s) of personnel visiting which shall be
limited to 3 or less individuals per visit;



 
c)
IDEXX’s access to Moss’ Facilities is for the purpose of, and limited to,
discussions and consultation regarding any root cause analysis or to expedite
any delivery or quality issues, and shall not be for the purpose of in-process
inspections by IDEXX; and



 
d)
All personnel visiting shall (i) be bound by the terms of this agreement, (ii)
be bound by the confidential disclosure agreements previously executed by IDEXX
and Moss, and (iii) comply with MOSS' safety and security policies.

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE D


Product Control Plan



See attached.



[**]


A total of three pages were omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.
 
 
 
 

--------------------------------------------------------------------------------

 